NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 4/19/2021, in response to the final office action mailed 12/17/2020.	
Claims 1, 7, 9, 11, 13, 15-20, 22, 24, and 25 are pending.  Claims 5 and 21 have been canceled. Claim 25 is rejoined in this office action.  
Claims 1, 7, 9, 11, 13, 15-20, 22, 24, and 25 are being allowed on the merits in this office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections-withdrawn
The objection of claims 1, 15, and 22 is withdrawn in view the amendment filed 4/19/2021.

Claim Rejections - 35 USC § 112 withdrawn- 
The rejection of claims 1, 5, 7, 9, 11, 13, 15-22, and 24 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 4/19/2021.

Election/Restrictions
Claims 1, 7, 9, 11, 13, 15-20, 22, and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 25, directed to the is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/11/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoinette Konski on 4/21/2021.
The claims have been amended as follows: 
a therapeutic amount of the biocompatible pharmaceutical composition to the subject in need thereof.  

Claims 1, 7, 9, 11, 13, 15-20, 22, and 24 are allowed as set forth in the claim amendment filed 4/19/2021.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a biocompatible pharmaceutical composition comprising a therapeutic amount of a complex comprising an elastin-like polypeptide operatively linked via fusion to a hemoglobin comprising the amino acid sequence selected from SEQ ID NOs: 4-6, that stores and releases oxygen in accordance with an oxygen dissociation curve, wherein the therapeutic amount of the complex is effective to treat a condition caused by blood loss, anemia or a hemoglobin disorder and to improve subject survival relative to a control, and wherein the ELP comprises the recited hydrophilic and hydrophobic blocks is free of the prior art.
The closest prior art to the instant claims is Ghoroghchian et al. (WO 2011/133635- previously cited).
Ghoroghchian et al. teach artificial blood substitutes may have oxygen carriers that encapsulate an oxygen-binding compound in a polymer vesicle (abstract). Oxygen-binding compounds may include hemoglobin, myoglobin, or other oxygen binding Id. See also, e.g., paras. [0081]-[0082], [00129].  The oxygen-binding compound is a one, two, or three monomeric subunits of hemoglobin (para. [[00129]). Oxygen carriers may include nanoparticles, polymers and/or polymersomes comprising of poly(ethylene oxide)-block-poly(ε-caprolactone) (PEO-b-PCL) and related diblock copolymers of poly(ethylene oxide)-block-poly(γ-methyl ε-caprolactone) (PEO-b-PMCL).  Id.  See also, e.g., paras. [0009]-[0010], [0016]-[0029].  The compositions can be included in a pharmaceutical compositions that includes an effective amount of the oxygen binding protein (hemoglobin) to treat or prevent a disease or disorder in a subject (para. [0034]).  
However, the reference does not explicitly or implicitly teach an elastin-like protein comprising a hydrophilic block and a hydrophobic block.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7, 9, 11, 13, 15-20, 22, 24, and 25 are allowed.  Claims 1, 7, 9, 11, 13, 15-20, 22, and 24 are allowed as set forth in the claim amendment filed 4/19/2021.  Claim 25 is allowed as set forth in the above examiner’s amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654